1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11
       VAN CLEEF & ARPELS,                       Case No. CV 20-10313-AB (MAAx)
12
       S.A., et al.
13
                      Plaintiffs,                ORDER DISMISSING CIVIL ACTION
14
      v.
15
16    EDWIN NOVEL, et al.
17
                      Defendants.
18
19
           THE COURT having been advised by counsel that the above-entitled action has
20   been settled;
21         IT IS THEREFORE ORDERED that this action is hereby dismissed without
22   costs and without prejudice to the right, upon good cause shown within 45 days, to re-
23   open the action if settlement is not consummated. This Court retains full jurisdiction
24   over this action and this Order shall not prejudice any party to this action.
25
26
     Dated: June 14, 2021             _______________________________________
27
                                      ANDRÉ BIROTTE JR.
28                                    UNITED STATES DISTRICT JUDGE
                                                1.
